Case 2:17-cv-01321-WJM-MF Document 60 Filed 04/30/19 Page 1 of 1 PageID: 453



     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                       MINUTES OF PROCEEDINGS
JUDGE WILLIAM J. MARTINI                            DATE: 4/30/19
Court Reporter: Laurie Engemann
Court Clerk: Gail Hansen
Other:
TITLE OF CASE:
Malibu Media, LLC                                  2:17-cv-01321
v. Tim McManus, et al
Appearances:
Patrick J. Cerillo, Counsel for Plaintiff
Leslie Ann Farber, Counsel for Defendants
Defendant present
NATURE OF PROCEEDINGS: HEARING ON ORDER TO SHOW CAUSE
Why Plaintiff’s motion for Voluntary Dismissal with Prejudice of
the Plaintiff’s Claims and to Dismiss Defendant’s Counterclaims
should not be denied.
The parties indicated action settled and entered into a
confidentiality agreement with respect to the terms of the
settlement.




                                    Gail A. Hansen, Deputy
Time Commenced: 12:00 p.m.
Time Concluded: 1:40 p.m.
Total Time: 1 hour 40 minutes
